 94DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Association of Journeymen and Apprentices ofthe Plumbing&Pipefitting Industry of the UnitedStates and Canada,Local No. 195 and Texas Oiland Chemical Terminals.Case 23-CD-359September23, 1976DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSstorage facility in Orange County, Texas. From Jan-uary through May 1976, the Employer received totalgross revenues in excess of $150,000 from the inter-state distribution of petrochemicals from its Texasfacilitydirectly to customers located outside theState of Texas. During the same 5-month period theEmployer received at its Texas facility goods valuedin excess of $1 million which were shipped directlyfrom firms located outside the State of Texas. Ac-cordingly, we find that the Employer is engaged incommerce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the purposes ofthe Act to assert jurisdiction herein.This is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Texas Oil and Chemical Termi-nals, herein called Texas Oil or Employer, allegingthat the United Association of Journeymen and Ap-prentices of the Plumbing & Pipefitting Industry ofthe United States and Canada, Local No. 195, hereincalled the Union or Pipefitters, had violated Section8(b)(4)(D) of the Act by engaging in certain pro-scribed activity with an object of forcing or requiringthe Employer to assign certain work to employeesrepresented by the Union, rather than to unrepre-sented employees employed by the Employer. Ahearing was held before Hearing Officer Robert F.Markey on June 2, 1976, at Beaumont, Texas.The Union failed to appear at the hearing afterbeing duly served with notice of the hearing and tele-phoned by the Hearing Officer. Counsel for the Em-ployer and for South Hampton Company, the In-tervenor, appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-examine the witness, and to adduce evidence bearingon the issues. No briefs were filed by the parties.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer and finds that they are free fromprejudicial error. The rulings are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:I.THE BUSINESS OF THE EMPLOYERThe Employer is a limited partnership establishedin the State of Texas where it is engaged in the busi-nessof importing, storing, and interstate distributionvia pipeline, barge, and oceangoing vessels of petro-chemical products. The Employer maintains its prin-cipal office in Silsbee, Texas, and a pumping andII.THE LABORORGANIZATION INVOLVEDWe find that the Unionisa labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE DISPUTEA. Background and Facts of the DisputeDuring April and May 1976, the Employer wasinvolved in connecting a South Hampton Companypetrochemical pipeline to its storage tanks in OrangeCounty, Texas. The disputed work involves the in-stallation of piping, flanges, and valves on the stor-age tanks located on the Employer's premises. At thetime the dispute arose, the Employer had assignedthiswork to its own employees who were not repre-sented by any union.Subsequent to hearing rumors that-the Pipefittersclaimed the work and were planning to picket, ChiefEngineer Fred R. Crawford, on or about April 26,1976, met with the Union's business agent, Valentine,at the Pipefitters Hall in Nederland, Texas. At thismeeting, Crawford explained that the disputed workwould be performed by employees of Texas Oil. Val-entinemaintained that the disputed work was newconstruction and that the Union was performing allthe new construction in this area.' Crawford testifiedthat the conversation ended with a statement by Val-entine that "I [Crawford] could go ahead and dowhat I wanted to do, and that he [Valentine] woulddo what he had to do . . .."Around 10:30 a.m. on May 3, 1976, a union busi-ness agent, Ellis, and two other men approachedCrawford and Working Foreman Waldo at the TexasOil facility in Orange County, Texas, asked them bywhom the piping work would be performed, and,when told that Texas Oil employees would perform'Valentine did not specify what new construction the Unionwas han-dling in this area Further, no evidence was produced at the hearing to showthe Union was performing all the new construction in the area.226 NLRB No. 6 PIPEFITTERS, LOCAL NO. 19595the work, stated that a picket would be placed at thefacility gate.Shortly thereafter the Union commenced picketingthe only entrance to the Employer's facility with asign that stated:This is to advise that South HamptonCompany does not employ nor do theyhave a contract with Pipefitters Local 195.Thereafter, Texas Oil employees who were perform-ing the work in dispute left the worksite and refusedto cross the picket line until after the picketing end-ed.2On May 10, 1976, the United States DistrictCourt of the Eastern District of Texas in Beaumont,Texas, pursuant to a petition for an injunction underSection 10(l) of the Act, entered a temporary re-straining order enjoining picketing, threats, and othercoercive conduct by the Union at the Employer's fa-cility.A stipulated injunction was entered by thecourt on May 12, 1976.B. Applicability of the StatuteAs indicated, on April 26 and May 3, 1976, unionrepresentatives claimed the disputed work. Thereaf-ter the Union picketed the only entrance to theEmployer's facility. Crawford testified that one ofthe pickets told him in the presence of Ellis that "theonly way we [the Employer] would ever get the pipeinstalled on those tanks was to sign a contract withLocal 195, the Pipefitters." It is clear that the objectof the Pipefitters picketing was to have the Employerassign the disputed work to the Union. There is noevidence that the parties have agreed upon a methodfor the voluntary adjustment of the dispute. Accord-ingly,we find that there is reasonable cause to be-lieve that Section 8(b)(4)(D) has been violated andthat the dispute is properly before the Board for de-termination under Section 10(k) of the Act.The record contains evidence only with respect to thefollowing relevant factors:1.The collective-bargaining agreementThe Employer has no collective-bargaining agree-ment with the Union and thus is subject to no con-tractual commitment requiring it to employ thelatter'smembers to install the piping on the storagetanks.2. Employer assignment and preferenceThe Employer has assigned the work and prefersthe assignment to its own employees who have per-formed the work in a satisfactory manner.3. Skills requiredThe record shows the Employer's unrepresentedemployees are all qualified to perform the disputedwork. In particular, Crawford testified that the weld-ers had all passed a pipe welding test and were certi-fied to perform pipe welding.ConclusionIn the absence of any contractual obligation to theUnion for performance of the disputed work, or evi-dence with respect to any other relevant factors, weconclude that the assignment of the work to its em-ployees by the Employer, their qualification to do thework, and their performance of the work in a satis-factorymanner require an award of the disputedwork to the unrepresented employees of the Employ-er.DETERMINATION OF DISPUTEC.Merits of the DisputeThe limited testimony presented by the Employerand the failure of the Pipefitters to appear at thehearing resulted in evidence pertinent to only a fewof the relevant factors which the Board normallyconsiders in making an award of the disputed work.'2 The employees of the two subcontractors who were performing work onthe premises, General American Transportation Corporation and Nacog-doches Fabricating Company, stopped working when the picketing com-menced and refused to cross the picket Imes until after the picketing endedThe employees of the third subcontractor, Dillahunty Electric Company,worked for the remainder of the day and then refused to cross the picketline until the picketing ceased3N L.R B.v. Radio and Television Broadcast Engineers Union,Local 1212,International Brotherhood of Electrical Workers, AFL-CIO [Columbia Broad-casting System],364 U.S. 573 (1961),International Association of Machinists,Pursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the foregoingfindings and the entire record in this case, the Na-tional Labor Relations Board hereby makes the fol-lowing Determination of Dispute:1.The Employer's unrepresented employees areentitled to perform the work of installing the piping,flanges, and valves on its storage tanks.2.United Association of Journeymen and Ap-prentices of the Plumbing & Pipefitting Industry ofthe United States and Canada, Local No. 195, is notentitled, by means proscribed by Section 8(b)(4)(D)of the Act, to force or require the Employer to awardLodge No 1743, AFL-CIO (J A Jones Construction Company),135 NLRB1402, 1410-11 (1962) 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe above work to its members or to employees itrepresents.3.Within 10 days of the date of this Decision andDetermination of Dispute, United Association ofJourneymen and Apprentices of the Plumbing &Pipefitting Industry of the United States and Cana-da, Local No. 195, shall notify the Regional Directorfor Region 23, in writing, whether or not it will re-frain-from forcing or requiring the Employer, bymeans proscribed by Section 8(b)(4)(D), to award thework in dispute to its members rather than to theunrepresented employees.